Citation Nr: 0827300	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-25 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an increased rating for post operative 
lumbar laminectomy with advanced degenerative disc disease 
(DDD), currently evaluated as 40 percent disabling. 

2. Entitlement to service connection for bilateral lower 
extremity paresthesias, secondary to service-connected post 
operative lumbar laminectomy with advanced DDD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
February 1969. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2005 rating 
decision of the Detroit, Michigan, Department of Veterans 
Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that his service-connected post operative 
lumbar laminectomy with advanced DDD is more severe than 
currently rated. He also maintains that he has bilateral 
lower extremity paresthesias due to his service-connected 
post operative lumbar laminectomy with advanced DDD. This 
matter is being remanded for further development needed in 
this claim prior to final adjudication.

A review of the evidence of record reveals that the veteran's 
April 2005 claim for an increased rating for post operative 
lumbar laminectomy with advanced DDD indicated that he 
received treatment from St. John's Hospital and that those 
treatment reports would be submitted on behalf of his claim. 
Additionally, a May 2005 statement was received from the FIT 
coordinator at St. John's Hospital indicating that since the 
veteran completed his physical therapy in January 1999, he 
had consistently been a participant in the FIT program. None 
of those records are associated with the claims folder and 
they are important to the adjudication of the claim. 

Further, VA treatment records indicate in May 2005, that the 
veteran saw his private physician three months earlier for 
recurrent paresthesias of bilateral lower extremities.  The 
record suggests on going treatment by a private physician.  
However, the name of the private physician was not provided 
and there are no private medical treatment records regarding 
treatment of recurrent paresthesias of bilateral lower 
extremities associated with the claims folder. Those records 
should also be obtained and associated with the claims 
folder. 

The veteran underwent an EMG in May 2005 and underwent a VA 
neurological examination in June 2005, regarding bilateral 
lower extremity paresthesias. Unfortunately, discussion was 
only presented for the left lower extremity. The veteran did 
not have an EMG of his right lower extremity nor did the VA 
neurological examination discuss the right lower extremity. 
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the veteran claims the record 
does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted. 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Finally, the veteran's service connected claim for bilateral 
lower extremity paresthesias is made on the theory that it is 
secondary to his service-connected post operative lumbar 
laminectomy. The provisions of 38 C.F.R. § 3.310 was provided 
to the veteran in his April 2006 statement of the case (SOC). 
However, effective October 10, 2006, the section heading of 
38 C.F.R. § 3.310 was retitled "Disabilities that are 
proximately due to, or aggravated by, service-connected 
disease or injury." The current paragraph (b) of 38 C.F.R. § 
3.310 was redesignated as paragraph (c), and a new paragraph 
(b) was added:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service-connected disease or injury, 
and not due to the natural progress of 
the nonservice-connected disease, will be 
service connected. However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice- connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury. The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level. 

38 C.F.R. § 3.310(b).

That regulation permits service connection not only for 
disability caused by service- connected disability, but for 
the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability. See 38 C.F.R. § 3.310 (2006). See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Therefore, the veteran's claim must be evaluated under the 
new provisions of 38 C.F.R. § 3.310, to take into 
consideration aggravation set forth in Allen. 

Based on the foregoing, this case is REMANDED for the 
following:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for post 
operative lumbar laminectomy with 
advanced DDD and bilateral lower 
extremity paresthesias, that is not 
evidenced by the current record. The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file, specifically to include any medical 
records from St. John's Hospital. The 
RO/AMC should then obtain these records 
and associate them with the claims 
folder. 

2. With regard to any attempt to obtain 
such records: 

a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

3. After a reasonable period of time or 
upon the veteran's response, the RO/AMC 
will schedule an additional VA 
neurological examination, accompanied by 
a review of the claims folder, including 
all medical records obtained and a copy 
of this remand. All indicated studies, to 
include an EMG of his bilateral lower 
extremities should be made. The RO/AMC 
should ensure that all required 
information is obtained from the medical 
examiner(s) to evaluate the veteran's 
claimed bilateral lower extremity 
paresthesias, and if deemed necessary, 
his post operative lumbar laminectomy 
with advanced DDD. 

4. Thereafter, the RO/AMC will 
readjudicate the issues on appeal. The 
RO/AMC must ensure that all directed 
factual and medical development as noted 
above is completed. In the event that the 
examination reports do not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes). If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, to include the 
laws and regulations on increased rating, 
and secondary service connection since 
October 2006. They should be given an 
opportunity to respond. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





